Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 8/2/2022.  Claims 1, 3-4 are amended; claim 2 is cancelled.  Accordingly, claims 1 and 3-9 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2016/0009960 A1) in view of Czech et al (Polymer Testing, 27 (2008), pp870-872).
Regarding claim 1, Yamada et al disclose emulsion type acrylic pressure sensitive adhesive comprising an acrylic polymer (abstract) which reads on the acrylic adhesive resin copolymer in present claim 1.  The water content of pressure sensitive adhesive layer is calculated by Karl Fisher method (paragraphs 0143 and 0200-0201) which reads on measuring amount of moisture by using a moisture analyzer for solid sample in present claim 1.  See example 1, wherein the acrylic pressure sensitive is formed from 2-ethylhexyl acrylate, methyl acrylate, methyl methacrylate, acrylic acid (paragraph 0186) which reads on two or more acrylic acid-based monomers in present claim 1.
Yamada et al fails to disclose measuring amount of moisture generated from acrylic adhesive resin copolymer and inserting measured amount of moisture into equation 1 to calculate content of acrylic acid; and final temperature at which the amount of moisture is measured.
However, regarding measuring amount of moisture generated from acrylic adhesive resin copolymer and inserting measured amount of moisture into equation 1 to calculate content of acrylic acid, Czech et al teach that controlled temperature pyrolysis provides a rapid and significant method for determination of acrylic acid content in acrylic polymers synthesized from unsaturated monomers and acrylic acid (abstract).  5 mg of the sample was used in the pyrolysis apparatus.  Water found in the mixture of condensable pyrolysis breakdown products was determined by Karl Fischer titration (page 871, col. 1, section: Experimental).  The water molecule is formed from two molecules of acrylic acid. This permits the determination of acrylic acid concentration [AA] in acrylic copolymers containing carboxylic acid groups by the use of pyrolysis and is expressed by the following correlation: 
    PNG
    media_image1.png
    68
    201
    media_image1.png
    Greyscale
wherein 
    PNG
    media_image2.png
    71
    203
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    30
    53
    media_image3.png
    Greyscale
 = mass of water, m = mass of polymer sample.  Therefore, [AA] = 
    PNG
    media_image4.png
    58
    54
    media_image4.png
    Greyscale
* 
    PNG
    media_image5.png
    61
    55
    media_image5.png
    Greyscale
* 100 (i.e. 
    PNG
    media_image3.png
    30
    53
    media_image3.png
    Greyscale
reads on measured amount of moisture in mg and hence denominator of 1000 in present claim 1 for calibration of weight unit is not required; m = amount of acrylic polymer sample in mg, 
    PNG
    media_image6.png
    29
    43
    media_image6.png
    Greyscale
 = molecular weight of acrylic acid, and 
    PNG
    media_image7.png
    27
    56
    media_image7.png
    Greyscale
= molecular weight of water).  Therefore, in light of the teachings in Czech et al and given that Karl Fischer titration is used to measure moisture content in both Yamada et al and Czech et al, it is the Office’s position that it is within the scope of one skilled in art prior to the filing of present application to pyrolyze a solid sample of acrylic adhesive resin copolymer, of Yamada et al, and measure the amount of moisture generated in said polymer by Karl Fischer method and incorporate obtained measured amount of water into a known equation of Czech et al, to calculate the amount of acrylic acid in the acrylic adhesive resin copolymer of Yamada et al, absent evidence to the contrary.
Regarding final temperature at which the amount of moisture is measured, McMaugh et al teach thermal degradation of poly(acrylic acid) at temperatures above 3000C (abstract).  A series of poly(acrylic acid) samples were prepared and examined by infrared techniques to determine what degradation processes occurred in temperature including above 3500C (page 817, section: Results and Discussion).  Total degradation occurred above 3500C (see Table 1).  Therefore, given that amount of moisture in acrylic polymer containing acrylic acid is dependent on its pyrolysis to an anhydride by losing water and not all acid is consumed until after the temperature was above 3500C (including 3550C to 3650C), it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to optimize the pyrolysis condition until all of the acrylic acid is converted to anhydride releasing moisture, absent evidence to the contrary
Regarding claim 3, see example 1, of Yamada et al, wherein acrylic copolymer is formed from 2-ethylhexyl acrylate, methyl acrylate, methyl methacrylate, acrylic acid (i.e. reads on the two or more acrylic acid-based monomers in present claim 3).
Regarding claim 4, see example 1, of Yamada et al, wherein acrylic copolymer is formed from 2-ethylhexyl acrylate, and acrylic acid (i.e. reads on the two or more acrylic acid-based monomers in present claim 4).
Regarding claims 5-9, see example in Czech et al, wherein the polymer is formed from 2-ethylhexyl acylate and acrylic acid in organic solvent ethyl acetate at about 780C (boiling point of solvent) using thermal radical initiator AIBN.  See example in Yamada et al, wherein the polymer is formed into a film (paragraph 0200-0201).

Response to Arguments

The objections and rejections under 35 U.S.C. 112(b) and 103 as set forth in paragraphs 3, 5, and 10-11, of office action mailed 5/2/2022, are withdrawn in view of the amendments and/or new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to the new grounds of rejection in this office action (See paragraph 6 below).

Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that prior art of record fails to recognize a final temperature of MASS ranging from 3550C to 3650C as a result effective variable which would provide the accurate measurement of the amount of moisture.  The Examiner is referring to an article from 1967 which discusses thermal degradation process of polyacrylic acid (i.e. McMaugh).  Based on the teaching in McMaugh that total degradation occurs above 3500C, the Examiner says that it would be obvious to optimize to the claimed temperature range.  This is a conclusory statement without any evidentiary support other than the information provided in the present application.
In response, McMaugh specifically teaches the process by which polyacrylic acid containing acrylic acid monomer unit degrades and includes degradation temperature above 3500C.  The process includes degradation in which anhydride is formed by the loss of water (i.e. moisture to be measured) and the IR absorption bands reflecting the formation of the anhydrides.  It is the Office’s position that it is within the scope of one skilled in art prior to the filing of present application to measure the amount of moisture by optimizing the conditions until after the complete conversion of acid units to anhydride by measuring the IR absorption band during the degradation process (such as the disappearance of bands related to acrylic acid and appearance of bands corresponding to anhydrides).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764